 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT

 7                              EASTERN DISTRICT OF CALIFORNIA

 8
      FIRST HOME BANK, A FLORIDA                        Case No. 1:18-cv-00799-LJO-EPG
 9    BANKING CORPORATION,
                                                        ORDER DIRECTING THE CLERK OF
10                      Plaintiff,                      THE COURT TO CLOSE THIS CASE
11           v.                                         (ECF No. 10)
12
      WILKINS PUMP/KNICKERBOCKER
13    ELECTRIC, INC., a California
      corporation, and DON EDWARD
14    KNICKERBOCKER, an individual, and
      THERESA ANN KNICKERBOCKER,
15
                        Defendants.
16
            On October 16, 2018, Plaintiff filed a notice of voluntary dismissal of this action. (ECF
17
     No. 10). Thus, the case has ended, and is dismissed without prejudice. See Fed. R. Civ. P.
18
     41(a)(1); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997); Concha v. London, 62
19
     F.3d 1493, 1506 (9th Cir. 1995) (“Even if the defendant has filed a motion to dismiss, the plaintiff
20
     may terminate his action voluntarily by filing a notice of dismissal under Rule 41(a)(1).”).
21
     Accordingly, the Clerk of the Court is DIRECTED to close this case.
22

23
     IT IS SO ORDERED.
24

25      Dated:     October 18, 2018                            /s/
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       1
